Petitioner has raised the same underlying issue in at least
                 eight other original filings in this court.' Petitioner was cautioned in
                 Braunstein v. Eighth Judicial Dist. Court, Docket Nos. 63270, 63411
                 (Order Denying Petitions, July 24, 2013), that statutory credits may be
                 forfeited pursuant to NRS 209.451 if he continues to file frivolous
                 documents in a civil action. Repeatedly raising the same issue constitutes
                 frivolous action, and mandamus is a civil action. Further, petitioner has
                 already been twice referred for the forfeiture of credits. 2
                             We have repeatedly informed petitioner that his continuous
                 stream of filings is an abuse of judicial resources, and we conclude that the
                 inclusion of the repetitive and unwarranted claims in the instant petition




                       1 Braunstein v. Eighth Judicial Dist. Court, Docket No. 65059 (Order
                 Denying Petition and Referring Petitioner for Forfeiture of Credits
                 Pursuant to NRS 209.451, May 13, 2014); Braunstein v. Eighth Judicial
                 Dist. Court, Docket No. 64136 (Order Denying Petition and Referring
                 Petitioner for Forfeiture of Credits Pursuant to NRS 209.451, November
                 14, 2013); Braunstein v. Eighth Judicial Dist. Court, Docket Nos. 63270,
                 63411 (Order Denying Petitions, July 24, 2013); Braunstein v. Eighth
                 Judicial Dist. Court, Docket No. 62546 (Order Denying Petition, March 8,
                 2013); Braunstein v. Eighth Judicial Dist. Court, Docket No. 57751 (Order
                 Denying Petition, April 4, 2011); Braunstein v. Eighth Judicial Dist.
                 Court, Docket No. 54122 (Order Denying Petition, August 24, 2009);
                 Braunstein v. Eighth Judicial Dist. Court, Docket No. 53127 (Order
                 Denying Petition, February 4, 2009); Braunstein v. State, Docket No.
                 40018 (Order Denying Petition, August 22, 2002).

                       2 Braunstein v. Eighth Judicial Dist. Court, Docket No. 65059 (Order
                 Denying Petition and Referring Petitioner. for Forfeiture of Credits
                 Pursuant to NRS 209.451, May 13, 2014); Braunstein v. Eighth Judicial
                 Dist. Court, Docket No. 64136 (Order Denying Petition and Referring
                 Petitioner for Forfeiture of Credits Pursuant to NRS 209.451, November
                 14, 2013).

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                 constitutes an improper purpose. 3 Therefore, we refer this matter to the
                 Director of the Department of Corrections to determine what forfeiture, if
                 any, is warranted. See NRS 209.451(3). Accordingly, we
                             ORDER the petition DENIED and REFER this matter to the
                 Director of the Department of Corrections.




                                                                                  C.J.
                                                    Hardesty


                                                      cut                         J.
                                                    Parraguirre


                                                     LDtutszi       1 a-g
                                                    Douglas




                 cc:   Hon. Michael Villani, District Judge
                       Steven Samuel Braunstein
                       Attorney General/Carson City
                       Director, Department of Corrections
                       Clark County District Attorney
                       Eighth District Court Clerk




                        'See Braunstein, v. Eighth Judicial Dist. Court, Docket No. 65059
                 (Order Denying Petition and Referring Petitioner for Forfeiture of Credits
                 Pursuant to NRS 209.451, May 13, 2014); Braunstein Ti. Eighth Judicial
                 Dist. Court, Docket No. 64136 (Order Denying Petition and Referring
                 Petitioner for Forfeiture of Credits Pursuant to NRS 209.451, November
                 14, 2013).


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e